Exhibit 10.3

 

OPENWAVE SYSTEMS INC.

 

STOCK OPTION AGREEMENT

(U.S. Optionees)

 

1. Grant of Option. Openwave Systems Inc., a Delaware corporation (the
“Company”), hereby grants to Optionee (“Optionee”) named in the corresponding
Notice of Stock Option Grant (including any exhibits thereto, the “Notice”), an
option (the “Option”) to purchase a total number of shares of Common Stock (the
“Shares”) set forth in the Notice, at the exercise price per share (the
“Exercise Price”) set forth in the Notice, subject to the terms, definitions and
provisions of the Plan (as defined in the Notice), which is incorporated herein
by reference, and the terms of this Stock Option Agreement (including any
exhibits hereto, the “Agreement”). Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement. In
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Agreement, the terms and conditions of the Plan
shall prevail.

 

2. Exercise of Option. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice so long as Optionee
continues as an Employee, Director or Consultant, as the case may be, and with
the provisions of the Plan as set forth below. A change in status of Optionee
from his or her status at the time of grant or during the term of the Option
(e.g. Optionee is a Consultant at the time of grant and who subsequently becomes
an Employee or (ii) Optionee is an Employee at the time of grant and who
subsequently becomes a Consultant) shall be deemed a termination of employment
or service with the Company at the time of such change in status; provided,
however, that a change in status of Optionee from his or her status at the time
of grant or during the term of the Option whereby (i) Optionee is an Employee
and a Director and who subsequently becomes a non-Employee Director or (ii)
Optionee is a non-Employee Director and who subsequently becomes an Employee and
a Director shall not be deemed a termination of employment or service with the
Company. Upon a termination of employment or service, unless otherwise provided
by the Administrator in its sole discretion, vesting of the Shares shall
immediately cease in full.

 

(a) Right to Exercise.

 

(i) The Option may not be exercised for a fraction of a Share.

 

(ii) In the event of Optionee’s death, disability or other termination of
employment or service with the Company, the exercisability of the Option is
governed by Sections 5, 6, and 7 below, subject to the limitation contained in
subsection 2(a)(i).

 

(iii) In no event may the Option be exercised after the Expiration Date as set
forth in the Notice.

 

(iv) If this Option is designated as an Incentive Stock Option in the Notice, in
the event that the Shares subject to the Option (and all other Incentive Stock
Options granted to Optionee by the Company or any Parent or Subsidiary) that
become exercisable in any calendar year have an aggregate Fair Market Value
(determined for each Share as of the Date of Grant of the option covering such
Share) in excess of $100,000, the Shares in excess of $100,000 shall be treated
as subject to a Nonstatutory Stock Option, in accordance with the terms of the
Plan. An “Incentive Stock Option”

 



--------------------------------------------------------------------------------

is a stock option that is intended, as such intention is designated in the
Notice, to qualify as an incentive stock option within the meaning of Section
422 of the Code.

 

(b) Method of Exercise.

 

(i) The Option shall be exercisable by (i) delivery of a written notice (in the
form attached hereto as Exhibit A) which shall state the election to exercise
the Option, the number of Shares in respect of which the Option is being
exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan or (ii) if permitted by the Company in its sole discretion, by executing a
“cashless exercise” through the Company’s designated broker. The written notice
shall be signed by Optionee and shall be delivered in person or by certified
mail to the stock option administrator of the Company and shall be accompanied
by payment of the aggregate Exercise Price as to all Exercised Shares. The
Option shall be deemed to be exercised upon receipt by the Company of such
written notice accompanied by such aggregate Exercise Price or, if permitted by
the Company, by Optionee’s execution of a “cashless” exercise with the Company’s
designated broker.

 

(ii) As a condition to the exercise of the Option, Optionee agrees to make
adequate provision for federal, state or other tax withholding obligations, if
any, which arise upon the exercise of the Option or disposition of Shares,
whether by withholding, direct payment to the Company, or otherwise.

 

(iii) No Shares will be issued pursuant to the exercise of the Option unless
such issuance and such exercise shall comply with all relevant provisions of
Applicable Laws. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to Optionee on the date on which the
Option is exercised with respect to such Exercised Shares.

 

3. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of Optionee:

 

(i) cash;

 

(ii) check;

 

(iii) surrender of other Shares which (A) in the case of Shares acquired
pursuant to the exercise of a Company option, have been owned by Optionee for
more than six (6) months on the date of surrender or were not acquired, directly
or indirectly, from the Company, and (B) have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Shares as to which the
Option is being exercised; or

 

(iv) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the aggregate Exercise Price.

 

4. Restrictions on Exercise. The Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such Shares would constitute a

 

2



--------------------------------------------------------------------------------

violation of any Applicable Laws. Furthermore, the Company, in its sole
discretion, may prohibit you from executing a cashless exercise with respect to
the Option regardless of any other provision of this Agreement or the related
Notice or other agreement or document relating to this Option.

 

5. Termination of Relationship.

 

(i) In the event of the termination of Optionee’s employment or service with the
Company (including a change in status that is deemed a termination of employment
or service as described in Section 2 above), Optionee may, to the extent
otherwise so entitled at the date of such termination (the “Termination Date”),
exercise the Option during the Termination Period set out in the Notice. To the
extent that Optionee was not entitled to exercise the Option at the date of such
termination, or if Optionee does not exercise the Option within the time
specified herein, the Option shall terminate.

 

(ii) In the event of a change in status that is not deemed to be a termination
of employment or service with the Company (in accordance with Section 2 above),
this Option shall continue in full force and effect, and the Shares subject to
this Option shall continue to vest in accordance with the Vesting Schedule set
out in the Notice.

 

6. Disability of Optionee.

 

(i) Notwithstanding the provisions of Section 5 above, in the event of
termination of Optionee’s employment or service with the Company as a result of
Optionee’s Disability, Optionee may, but only within twelve (12) months from the
date of such termination (but in no event later than the expiration date of the
term of such Option as set forth in Section 9 below), exercise the Option to the
extent otherwise entitled to exercise it at the date of such termination. To the
extent that Optionee was not entitled to exercise the Option at the date of such
termination, or if Optionee does not exercise the Option within the time
specified herein, the Option shall terminate.

 

(ii) Notwithstanding the provisions of Section 5 above, in the event of
termination of Optionee’s employment or service with the Company as a result of
any disability other than a Disability, Optionee may, but only within six (6)
months from the date of such termination (but in no event later than the
Expiration Date, subject to the terms set forth in Section 9 below), exercise
the Option to the extent Optionee was entitled to exercise it at the date of
such termination; provided, however, that if this Option qualifies as an
Incentive Stock Option, and if Optionee fails to exercise this Option within
three (3) months from the date of termination of employment, this Option shall
be treated for federal income tax purposes as a Nonstatutory Stock Option. To
the extent that Optionee was not entitled to exercise the Option at the date of
such termination, or if Optionee does not exercise the Option within the time
specified herein, the Option shall terminate.

 

7. Death of Optionee. In the event of the death of Optionee, the Option may be
exercised at any time within twelve (12) months following the date of Optionee’s
death (but in no event later than the date of expiration of the term of the
Option as set forth in Section 9 below), by Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, or by the
laws of descent and distribution or by a beneficiary designated to exercise the
Option upon Optionee’s death pursuant to Section 8, but only to the extent
Optionee could exercise the Option at the date of death. To the extent that
Optionee was not entitled to exercise the Option at the date of such
termination, or if Optionee’s

 

3



--------------------------------------------------------------------------------

estate or the person who acquired the right to exercise the Option by bequest,
inheritance or the laws of descent and distribution, or pursuant to Optionee’s
designation of a beneficiary (pursuant to Section 8 below), does not exercise
the Option within the time specified herein, the Option shall terminate.

 

8. Non-Transferability of Option. The Option may not be transferred in any
manner other than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by Optionee. Notwithstanding the
foregoing, Optionee may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a beneficiary who, in the event of the
death of Optionee, shall thereafter be entitled to exercise the Option. The
terms of the Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.

 

9. Term of Option. The Option may be exercised only within the term set out in
the Notice, and may be exercised during such term only in accordance with the
Plan and the terms of this Agreement. If this Option is designated in the Notice
as Incentive Stock Option, this Option shall be subject to any applicable
limitations on its term as imposed under the Plan or the Applicable Laws.

 

10. Corporate Transactions. In the event of a proposed merger of the Company
with or into another corporation or a sale of all or substantially all of the
Company’s assets (either such transaction, a “Corporate Transaction”), this
Option shall be treated as set forth on Exhibit B.

 

11. Tax Consequences. Set forth below is a brief summary as of the date of the
Option of certain United States federal tax consequences of exercise of the
Option and disposition of the Shares under the laws in effect as of the Date of
Grant. THIS SUMMARY DOES NOT ADDRESS SPECIFIC STATE, LOCAL OR FOREIGN TAX
CONSEQUENCES THAT MAY BE APPLICABLE TO OPTIONEE. OPTIONEE IS RESPONSIBLE FOR
CONSULTING A TAX ADVISER AS TO THE APPLICABLE TAX LAWS OF THE JURISDICTION(S) IN
WHICH OPTIONEE RESIDES OR MAY BE SUBJECT TO TAX BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES. OPTIONEE UNDERSTANDS THAT THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.

 

(i) Exercise of Incentive Stock Option. If the Option qualifies as an Incentive
Stock Option, there will be no regular federal income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as an
adjustment to the alternative minimum tax for federal tax purposes and may
subject Optionee to the alternative minimum tax in the year of exercise.

 

(ii) Exercise of Nonstatutory Stock Option. If the Option does not qualify as an
Incentive Stock Option, there may be a regular federal income tax liability upon
the exercise of the Option. Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. If Optionee is an employee or former employee of the Company,
the Company will be required to withhold from Optionee’s compensation or collect
from Optionee and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.

 

4



--------------------------------------------------------------------------------

(iii) Disposition of Shares. In the case of a Nonstatutory Stock Option, if
Shares are held for more than one year after the date of exercise, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes. In the case of an Incentive Stock Option, if
Shares transferred pursuant to the Option are held for more than one year after
the date of exercise and are disposed of more than two years after the Date of
Grant, any gain realized on disposition of the Shares will also be treated as
long-term capital gain for federal income tax purposes. If Shares purchased
under an Incentive Stock Option are disposed of before the end of either of the
two holding periods, Optionee will recognize ordinary income at the time of the
disposition in an amount equal to the excess of (i) the Fair Market Value of the
Shares on the exercise date over (ii) the lower of the Exercise Price and the
sale price. Any additional gain recognized upon the disqualifying disposition
will be capital gain, which will be long-term if the Shares have been held for
more than one year following the exercise date of the Option.

 

(iv) Notice of Disqualifying Disposition of Incentive Stock Option Shares. If
the Option granted to Optionee herein is an Incentive Stock Option, and if
Optionee sells or otherwise disposes of any of the Shares acquired pursuant to
the Incentive Stock Option on or before the later of (1) the date two years
after the Date of Grant, or (2) the date one year after the date of exercise,
Optionee shall immediately notify the Company in writing of such disposition.
Optionee agrees that Optionee may be subject to income tax withholding by the
Company, on the compensation income recognized by Optionee from the early
disposition by payment in cash or out of the current earnings paid to Optionee.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the state of California.

 

13. Whole Agreement. The Plan and Notice are hereby incorporated by reference
and made a part hereof. The Option and this Agreement shall be subject to all
terms and conditions of the Plan and the Notice. Optionee acknowledges that the
Notice, this Agreement and the Plan set forth the entire understanding between
Optionee and the Company regarding the terms and conditions of this Option and
supersede all prior oral and written agreements on the subjects set forth
herein, except as, and only to the extent that, such other agreements are
expressly incorporated by reference herein.

 

14. Amendments. This Agreement may be amended or modified at any time only by an
instrument in writing signed by each of the parties hereto.

 

15. Rights as a Stockholder. Neither Optionee nor any of Optionee’s successors
in interest shall have any rights as a stockholder of the Company with respect
to any Shares subject to the Option until the date of issuance of a stock
certificate for such Shares or the date the Shares are electronically delivered
to Optionee’s brokerage account.

 

The signatures of the Company and Optionee on the Notice bind each such party to
the terms of this Agreement.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

OPENWAVE SYSTEMS INC. EXERCISE NOTICE

 

   

Optionee Name:

         

Social Security #:

           

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

Home Address:

         

Daytime Phone Number:

           

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

Option(s) Exercised:

 

Plan

--------------------------------------------------------------------------------

  

Grant

Number

--------------------------------------------------------------------------------

   Grant Date


--------------------------------------------------------------------------------

   NQ** or ISO?


--------------------------------------------------------------------------------

  

(1) x

Grant Price

Per Share

--------------------------------------------------------------------------------

  

(2) =

Number of Shares

To be exercised

--------------------------------------------------------------------------------

  

(3)

Total Exercise

Option Price

--------------------------------------------------------------------------------

                    $         $                     $         $                 
   $         $                     $         $                     $         $  
                       Subtotal:    $                     ** Total NQ Taxes Due:
   $                              

--------------------------------------------------------------------------------

                    Totals                                $                    
         

--------------------------------------------------------------------------------

 

Payment and Issuance Instructions:

 

Attached is my check #              in the amount of $                     to
pay for the exercise of my stock option as listed above.

 

Issue the shares as designated below:

 

¨ My E*Trade account

  OR         ¨ Mail a certificate to my home address

Account #: __________________________________________

   

¨ My Credit Suisse First Boston account

   

Account #: __________________________________________

   

 

Representations:

 

_____

Initial

   I do NOT have access to, nor am I aware of, any material non-public
information regarding Openwave Systems Inc., which could or has influenced my
decision to purchase and/or sell this stock.

_____

Initial

   I hereby agree to notify Openwave Systems Inc. upon the transfer/sale of my
shares acquired under any ISO exercise and agree to hold harmless Openwave
Systems Inc. regarding the reporting of income subject to the transfer/sale of
these shares. I am not relying on Openwave Systems Inc. or E*TRADE Business
Solutions Group for any tax advice.

 

FOR EXECUTIVE OFFICERS AND DIRECTORS ONLY

 

I AM an executive officer and/or director of Openwave Systems Inc. and I
(initial for each response):

 

________________   have reviewed my transactions relative to Section 16.

________________

  have held this option 6 months from the Date of Grant.

________________

  wish/wish not to file an 83 (b) Election.

________________

  am required to sell pursuant to Rule 144 & have filed the necessary
documentation.

________________

  understand that I am required to file a Form 4 within two business days after
this transaction.

 

The undersigned holder of the stock option(s) described above irrevocably
exercises such option(s) as set forth and herewith makes payment therefore, all
at the price and on the terms and conditions specified in the stock option
agreement(s) pertaining to the option(s) exercised.

 

INSTRUCTIONS: Mail this completed exercise form and check, made payable to:

 

Openwave Systems Inc. at 1400 Seaport Blvd., Redwood City, CA 94063, Attn: Stock
Administration Dept.

 

           

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Optionee Signature

     

Date

 



--------------------------------------------------------------------------------

EXHIBIT B

TREATMENT UPON A CORPORATE TRANSACTION

 

In the event of a Corporate Transaction, this Option will be assumed or an
equivalent option will be substituted by the successor corporation or a parent
or subsidiary of such successor corporation, unless the successor corporation
does not agree to assume this Option or to substitute an equivalent option, in
which case this Option will terminate upon the consummation of the Corporate
Transaction.

 

Without limiting the preceding paragraph, and except as otherwise explicitly set
forth below, if the Company consummates a Corporate Transaction that constitutes
a Change of Control (as defined below), and if at any time during the period
commencing one (1) month prior to the effective time of such Change of Control
and ending twelve (12) months after the effective time of such Change of
Control, Optionee’s service with the Company (or the successor thereto)
terminates either (i) due to an involuntary termination by the Company (or the
successor thereto) of Optionee’s service relationship with the Company (or the
successor thereto) without “Cause” (as defined below), or (ii) due to a
voluntary termination of Optionee’s service relationship with the Company by
Optionee within three (3) months of the occurrence of an event constituting
“Good Reason” (as defined below), then, subject to Optionee’s timely execution
and delivery of an effective release of all claims in favor of the Company (and
the successor thereto), as of the date of termination of service (and provided
that, at such time, this Option continues in full force or the successor has
assumed this Option or substituted an equivalent award), 100% of the unvested
portion of the Option shall become fully vested and exercisable to the extent
not previously vested or exercisable. In no event shall a termination of
employment or other service relationship on account of death or Disability
constitute a termination without Cause or a voluntary termination with Good
Reason.

 

Notwithstanding the foregoing, if this Option is, as of the Date of Grant,
subject to an individual employment agreement, severance plan or employee
benefit policy that provides for accelerated vesting of this Option in
connection with a Corporate Transaction which constitutes a Change of Control
(any such understanding or agreement, each an “Acceleration Agreement,” is
incorporated by reference herein) on terms more favorable to Optionee than those
set forth in this Exhibit B, and provided such Acceleration Agreement continues
in full force and effect as of the day immediately prior to the effective date
of the Change of Control, this Option shall be subject to acceleration of
vesting only as provided in the Acceleration Agreement. If the Acceleration
Agreement provides for the acceleration of vesting of this Option upon a Change
of Control on terms (the “Terms”) equal to or less favorable than the terms set
forth in this Exhibit B, then the terms set forth in this Exhibit B shall
supersede and replace in their entirety the Terms. In no event will this Option
be subject to acceleration of vesting upon a termination of Optionee’s service
relationship with the Company in connection with a Change of Control pursuant to
both Exhibit B and the Acceleration Agreement.

 

In the event that any amount of compensation related to the accelerated vesting
of the Option (“Option Acceleration”) pursuant to this Exhibit B would (i)
constitute a “parachute payment” (“Parachute Payment”) within the meaning of
Section 280G of the Code and (ii) contribute to the Optionee becoming subject to
the excise tax imposed by Section 4999 of the Code, or any comparable federal,
state, local or foreign excise tax (such excise tax, together with any interest
and penalties, is hereinafter referred to as the “Excise Tax”), then, subject to
the provisions of the following paragraph, either (A) a percentage of the
unvested portion of the Option shall not vest and shall not be exercisable,

 

B-1



--------------------------------------------------------------------------------

or (B) 100% of the unvested portion of the Option shall vest in full and become
fully exercisable to the extent not previously vested or exercisable, whichever
of the foregoing amounts, taking into account the applicable federal, state,
local and foreign income, employment and other taxes and the Excise Tax
(including, without limitation, any interest or penalties on such taxes),
results in the receipt by Optionee, on an after-tax basis, of the greatest
amount of Option Acceleration hereunder, notwithstanding that all or some
portion of the Option Acceleration may be subject to the Excise Tax. Unless the
Company and Optionee otherwise agree in writing, any determination required
under this paragraph shall be made by independent tax accountants or counsel
designated by the Company in its reasonable discretion (“Independent Tax
Counsel’), whose determination shall be conclusive and binding upon Optionee and
the Company for all purposes. For purposes of making the calculations required
under this paragraph, Independent Tax Counsel may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Optionee shall furnish to Independent Tax Counsel such
information and documents as Independent Tax Counsel may reasonably request in
order to make a determination under this paragraph. The Company shall bear all
costs that Independent Tax Counsel may reasonably incur in connection with any
calculations contemplated by this paragraph. In the event that a portion of any
Option shall not vest and shall not be exercisable, then based on the
information provided to Optionee and the Company by Independent Tax Counsel, the
unvested portion of an Option which shall not vest and which shall not be
exercisable shall be that portion of an Option (or Options) that will generate
the greatest amount of Parachute Payment. If the Internal Revenue Service (the
“IRS”) determines that Option Acceleration is subject to the Excise Tax, then
the provisions of the next paragraph hereof shall apply, and the enforcement of
such provisions shall be the exclusive remedy to the Company.

 

If, notwithstanding the fact that a percentage of the unvested portion of the
Option shall not vest and shall not be exercisable in accordance with the terms
of the preceding paragraph (or in the absence of any such reduction), the IRS
determines that Optionee is liable for the Excise Tax as a result of the receipt
of Option Acceleration, then Optionee shall be obligated to pay back to the
Company, within 30 days after a final IRS determination, an amount of such
Option Acceleration equal to the “Repayment Amount.” The Repayment Amount with
respect to such Option Acceleration shall be the smallest such amount, if any,
as shall be required to be paid to the Company so that Optionee’s net proceeds
with respect to such Option Acceleration (after taking into account the payment
of the Excise Tax imposed on such Option Acceleration) shall be maximized.
Notwithstanding the foregoing, the Repayment Amount with respect to such Option
Acceleration shall be zero if a Repayment Amount of more than zero would not
eliminate the Excise Tax imposed on such Option Acceleration. If the Excise Tax
is not eliminated pursuant to this paragraph, Optionee shall pay the Excise Tax.

 

As used in this Exhibit B, the following terms have the following meanings:

 

“Cause” shall mean (i) persistent or gross negligence or willful misconduct in
the performance of Optionee’s duties to the Company; (ii) repeated unexplained
or unjustified absences from the Company; (iii) a material and willful violation
of any federal or state law which if made public would injure the business or
reputation of the Company as reasonably determined by the Company; (iv) refusal
or willful failure to act in accordance with any specific lawful direction or
order of the Company or stated written policy of the Company; (v) commission of
any act of fraud with respect to the Company; or (vi) conviction of a felony or
a crime involving moral turpitude causing material harm to the standing and
reputation of the Company, in each case as reasonably determined by the Company.

 

B-2



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following events:

 

(i) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons (as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the Exchange
Act) that will continue the business of the Company in the future;

 

(ii) A merger or consolidation involving the Company in which the voting
securities of the Company owned by the shareholders of the Company immediately
prior to such merger or consolidation do not represent, after conversion if
applicable, more than fifty percent (50%) of the total voting power of the
surviving controlling entity outstanding immediately after such merger or
consolidation; provided that any person who (1) was a beneficial owner (within
the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act) of the
voting securities of the Company immediately prior to such merger or
consolidation, and (2) is a beneficial owner of more than 20% of the securities
of the Company immediately after such merger or consolidation, shall be excluded
from the list of “shareholders of the Company immediately prior to such merger
or consolidation” for purposes of the preceding calculation); or

 

(iii) The direct or indirect acquisition of beneficial ownership of at least
fifty percent (50%) of the voting securities of the Company by a person or group
of related persons (as such terms are defined or described in Sections 3(a)(9)
and 13(d)(3) of the Exchange Act); provided, that “person or group of related
persons” shall not include the Company, a subsidiary of the Company, or an
employee benefit plan sponsored by the Company or a subsidiary of the Company
(including any trustee of such plan acting as trustee).

 

“Good Reason” means that one or more of the following are undertaken by the
Company without Optionee’s written consent: (i) the significant reduction of
Optionee’s duties, authority or responsibilities relative to Optionee’s duties,
authority or responsibilities as in effect immediately prior to such reduction,
or the assignment to Optionee of such reduced duties, authority or
responsibilities; provided, however, that a mere change in Optionee’s title or
reporting relationships shall not provide the basis for a voluntary termination
with Good Reason; (ii) a reduction by the Company in the base salary of the
Optionee as in effect immediately prior to such reduction, except as part of a
one-time proportional reduction of the base salaries of all or substantially all
of the Company’s employees that does not exceed ten (10) percent; (iii) a
material reduction by the Company in the kind or level of health and welfare,
retirement and similar employee benefits, to which Optionee was entitled
immediately prior to such reduction (hereinafter referred to as “Benefit
Plans”), or a material increase in Optionee’s cost for the Benefit Plans (except
an annual increase that is applicable to substantially all employees of the
Company which does not exceed twenty-five (25) percent), with the result that
Optionee’s overall benefits package is significantly reduced; provided, however,
that Good Reason shall not be deemed to have occurred if the Company provides
for Optionee’s participation in benefit plans and programs that, taken as a
whole, are comparable to the Benefit Plans; (iv) the relocation of Optionee to a
facility or a location more than twenty-five (25) miles from Optionee’s then
present location without Optionee’s consent; or (v) a material breach by the
Company of any provision of the Plan or any other material agreement between
Optionee and the Company concerning the terms and conditions of Optionee’s
employment that the Company fails to cure within ten (10) business days of
receiving written notice from Optionee.

 

B-3